 

» ‘ HE,..EI

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

hrlf\_\! nn drum
.....\. u u :_uw

UNITED STATES DISTRICT CoURr C`LEHK USD.STH|CTCOUHT

somman oisralcr oF cALlFoFiN:A
SOUTHERN DISTRICT OF CALIFORNIA BY fig DEPUTY

UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

 

 

 

 

V.
RORY EDWARD LEDN'ER (1) CaS€ Nl.llllbel‘i lGCRZOlZ-CAB

SERENA PREMJEE, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

REGISTRATION No. 57493 298

m -

THE DEFENDANT!

l:l admitted guilt to violation of allegation(s) Nc. l - 3

ij Was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use cfa controlled substance or Failure to Test; VCCA (Violent Crime
l - 2 Control Act)
3 nvS, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 22 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant?s economic circumstances

Mav3.2019/'l

Date ofImpos' lon f Sentence

_HON:€Mnn¢Beneiveng
UNITED STATES DISTRICT IUDGE

 

 

J,. ".

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RORY EDWARD LEDNER (1) Judgrnent - Page 2 of 2
CASB NUMBER: 16CR20 lZ-CAB

M_QNM

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
THREE (3) MONTHS.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
l:l at A.M. on

 

 

 

E as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
|:| on or before
|:| as notified by the United States Marshal.
|:I as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - to
at , with a certified copy of this judgment
UNITED STATES l\/[ARSHAL
By DEPUTY UNITED STATES MARSHAL

//

l6CR2012-CAB

